                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION AT DAYTON

JENNIFER M. HATTON,

        Plaintiff,                                        Case No. 3:18-cv-008

vs.

COMMISSIONER OF SOCIAL SECURITY,                          District Judge Thomas M. Rose
                                                          Magistrate Judge Michael J. Newman
      Defendant.
______________________________________________________________________________

       REPORT AND RECOMMENDATION1 THAT: (1) THE NON-DISABILITY
 FINDING AT ISSUE BE FOUND UNSUPPORTED BY SUBSTANTIAL EVIDENCE, AND
  REVERSED; (2) THIS MATTER BE REMANDED TO THE COMMISSIONER UNDER
  THE FOURTH SENTENCE OF 42 U.S.C. § 405(g) FOR PROCEEDINGS CONSISTENT
              WITH THIS OPINION; AND (3) THIS CASE BE CLOSED
 ______________________________________________________________________________

        This is a Social Security disability benefits appeal. At issue is whether the Administrative Law

Judge (“ALJ”) erred in finding Plaintiff not “disabled” and therefore unentitled to Supplemental

Security Income (“SSI”). This case is before the Court on Plaintiff’s Statement of Errors (doc. 10),

the Commissioner’s memorandum in opposition (doc. 15), Plaintiff’s reply (doc. 16), the

administrative record (doc. 6),2 and the record as a whole.

                                                     I.

        A.      Procedural History

        Plaintiff filed for SSI on August 20, 2014. PageID 816. Plaintiff claims disability as a result

of a number of alleged impairments including, inter alia, anxiety and depression. PageID 819.

        After an initial denial of her application, Plaintiff received a hearing before ALJ Eric Anschuetz

on September 15, 2016. PageID 816. The ALJ issued a written decision on December 22, 2016 finding

Plaintiff not disabled. PageID 65. Specifically, the ALJ found at Step Five that, based upon Plaintiff’s


        1
         Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
       2
         Hereafter, citations to the electronically-filed administrative record will refer only to the PageID
number.
residual functional capacity (“RFC”) to perform a reduced range of light work,3 “there are jobs that

exist in significant numbers in the national economy that [Plaintiff] can perform[.]” PageID 76.

          Thereafter, the Appeals Council denied Plaintiff’s request for review, making the ALJ’s non-

disability finding the final administrative decision of the Commissioner. PageID 44. See Casey v.

Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993). Plaintiff then filed this timely

appeal. Cook v. Comm’r of Soc. Sec., 480 F.3d 432, 435 (6th Cir. 2007).

          B.     Evidence of Record

          The evidence of record is adequately summarized in the ALJ’s decision (PageID 65-77),

Plaintiff’s Statement of Errors (doc. 10), and the Commissioner’s memorandum in opposition (doc.

15). The undersigned incorporates all of the foregoing and sets forth the facts relevant to this appeal

herein.

                                                     II.

          A.     Standard of Review

          The Court’s inquiry on a Social Security appeal is to determine (1) whether the ALJ’s non-

disability finding is supported by substantial evidence, and (2) whether the ALJ employed the correct

legal criteria. 42 U.S.C. § 405(g); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,745-46 (6th Cir. 2007).

In performing this review, the Court must consider the record as a whole. Hephner v. Mathews, 574

F.2d 359, 362 (6th Cir. 1978).

          Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). When substantial evidence

supports the ALJ’s denial of benefits, that finding must be affirmed, even if substantial evidence also


          “Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying
          3

of objects weighing up to 10 pounds” and “requires a good deal of walking or standing, or . . . sitting most
of the time with some pushing and pulling of arm or leg controls.” Id. § 416.967(b). An individual who
can perform light work is presumed also able to perform sedentary work. Id. Sedentary work “involves
lifting no more than 10 pounds at a time and occasionally lifting or carrying articles like docket files,
ledgers, and small tools. Although a sedentary job is defined as one which involves sitting, a certain amount
of walking and standing is often necessary in carrying out job duties.” Id. § 416.967(a).
                                                     2
exists in the record upon which the ALJ could have found Plaintiff disabled. Buxton v. Halter, 246

F.3d 762, 772 (6th Cir. 2001). Thus, the ALJ has a “‘zone of choice’ within which he [or she] can act

without the fear of court interference.” Id. at 773.

        The second judicial inquiry -- reviewing the correctness of the ALJ’s legal analysis -- may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record. Rabbers

v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). “[A] decision of the Commissioner will

not be upheld where the [Social Security Administration] fails to follow its own regulations and where

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.” Bowen,

478 F.3d at 746.

        B.      “Disability” Defined

        To be eligible for disability benefits, a claimant must be under a “disability” as defined by the

Social Security Act. 42 U.S.C. § 423(d)(1)(A). Narrowed to its statutory meaning, a “disability”

includes physical and/or mental impairments that are both “medically determinable” and severe enough

to prevent a claimant from (1) performing his or her past job and (2) engaging in “substantial gainful

activity” that is available in the regional or national economies. Id.

        Administrative regulations require a five-step sequential evaluation for disability

determinations. 20 C.F.R. § 416.920(a)(4). Although a dispositive finding at any step ends the ALJ’s

review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007), the complete sequential review

poses five questions:

        1.      Has the claimant engaged in substantial gainful activity;

        2.      Does the claimant suffer from one or more severe impairments;

        3.      Do the claimant’s severe impairments, alone or in combination, meet or equal
                the criteria of an impairment set forth in the Commissioner’s Listing of
                Impairments (the “Listings”), 20 C.F.R. Subpart P, Appendix 1;

        4.      Considering the claimant’s RFC, can he or she perform his or her past relevant
                work; and


                                                       3
        5.      Assuming the claimant can no longer perform his or her past relevant work --
                and also considering the claimant’s age, education, past work experience, and
                RFC -- do significant numbers of other jobs exist in the national economy
                which the claimant can perform?

20 C.F.R. § 416.920(a)(4); see also Miller v. Comm’r of Soc. Sec., 181 F. Supp.2d 816, 818 (S.D. Ohio

2001). A claimant bears the ultimate burden of establishing disability under the Social Security Act’s

definition. Key v. Comm’r of Soc. Sec., 109 F.3d 270, 274 (6th Cir. 1997).

                                                   III.

        In her Statement of Errors, Plaintiff argues that the ALJ erred in evaluating the opinion of

treating psychiatrist Ellen Ballerene, M.D. Doc. 10 at PageID 821. Until March 27, 2017, “the

Commissioner’s regulations [that apply to this appeal] establish[ed] a hierarchy of acceptable medical

source opinions[.]” Snell v. Comm’r of Soc. Sec., No. 3:12-cv-119, 2013 WL 372032, at *9 (S.D. Ohio

Jan. 30, 2013). In descending order, these medical source opinions are: (1) treaters; (2) examiners; and

(3) record reviewers. Id. Under the regulations in effect prior to March 27, 2017, the opinions of

treaters are entitled to the greatest deference because they “are likely to be . . . most able to provide a

detailed, longitudinal picture of [a claimant’s] medical impairment(s) and may bring a unique

perspective to the medical evidence that cannot be obtained from the objective medical findings alone

or from reports of individual examinations[.]” 20 C.F.R. § 416.927(c)(2).

        A treater’s opinion must be given “controlling weight” if “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and . . . not inconsistent with the other

substantial evidence in [the] case record.” LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377, 384

(6th Cir. 2013). Even if a treater’s opinion is not entitled to controlling weight, “the ALJ must still

determine how much weight is appropriate by considering a number of factors, including the length of

the treatment relationship and the frequency of examination, the nature and extent of the treatment

relationship, supportability of the opinion, consistency of the opinion with the record as a whole, and

any specialization of the treating physician.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th


                                                    4
Cir. 2009); see also 20 C.F.R. § 416.927(c).4

        After treaters, “[n]ext in the hierarchy are examining physicians and psychologists, who often

see and examine claimants only once.” Snell, 2013 WL 372032, at *9.

        Record reviewers are afforded the least deference and these “non-examining physicians’

opinions are on the lowest rung of the hierarchy of medical source opinions.” Id. Put simply, “[t]he

regulations provide progressively more rigorous tests for weighing opinions as the ties between the

source of the opinion and the individual [claimant] become weaker.” Id. (citing SSR 96-6p, 1996 WL

374180, at *2 (July 2, 1996)). In the absence of a controlling treating source opinion, an ALJ must

“evaluate all medical opinions” with regard to the factors set forth in 20 C.F.R. § 416.927(c), i.e.,

length of treatment history; consistency of the opinion with other evidence; supportability; and

specialty or expertise in the medical field related to the individual’s impairment(s). Walton v. Comm’r

of Soc. Sec., No. 97-2030, 1999 WL 506979, at *2 (6th Cir. June 7, 1999).

        In this case, Dr. Ballerene, a clinical psychologist who has treated Plaintiff since 2012,

diagnosed Plaintiff with post-traumatic stress disorder (“PTSD”) with panic-like symptoms and major

depressive disorder. PageID 658-59. As a result of these mental impairments, Dr. Ballerene found

Plaintiff moderately limited5 in a number of areas of mental functioning, including her ability to

perform activities within a schedule, maintain regular attendance, and be punctual within customary

tolerances. See PageID 571-573. More specifically, Dr. Ballerene found that Plaintiff would miss at




        4
           In essence, “opinions of a treating source . . . must be analyzed under a two-step process, with
care being taken not to conflate the steps.” Cadle v. Comm’r of Soc. Sec., No. 5:12-cv-3071, 2013 WL
5173127, at *5 (N.D. Ohio Sept. 12, 2013). Initially, “the opinion must be examined to determine if it is
entitled to controlling weight” and “[o]nly if . . . the ALJ does not give controlling weight to the treating
physician’s opinion is the opinion subjected to another analysis based on the particulars of” 20 C.F.R.
§ 416.927. Id.
         5
           Whereas “mild” and “moderate” functional limitations are generally considered “non-disabling,”
see Sims v. Comm’r of Soc. Sec., 406 F. App’x 977, 980 (6th Cir. 2011), “marked” limitations are suggestive
of disability. See 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00(C); Lankford v. Sullivan, 942 F.2d 301, 307
(6th Cir. 1991).
                                                     5
least three days of work per month and would be distracted by her psychological symptoms for “two-

thirds or more” of an eight-hour work day. PageID 658-59.

        The ALJ gave Dr. Ballerene’s opinion “partial weight,” but he adopted none of the limitations

actually set forth by Dr. Ballerene -- namely, that Plaintiff would miss at least three days of work per

month and would be distracted for two-thirds of the workday. PageID 75. The ALJ also set forth no

explanation as to why any specific limitation found by Dr. Ballerene was apparently rejected. Id. The

omission of any discussion regarding the ALJ’s rejection of these specific disabling limitations is error

because an ALJ must meaningfully explain why certain limitations are not included in the RFC

determination, especially when such limitations are set forth in an opinion the ALJ weighs favorably.

O’Ryan v. Comm’r of Soc. Sec., No. 3:14-CV-125, 2015 WL 6889607, at *4 (S.D. Ohio July 30, 2015),

report and recommendation adopted, No. 3:14-CV-125, 2015 WL 4934190 (S.D. Ohio Aug. 18, 2015);

Howard v. Comm’r of Soc. Sec., No. 3:14-CV-364, 2015 WL 8213614, at *4 (S.D. Ohio Dec. 9, 2015),

report and recommendation adopted, No. 3:14-CV-364, 2016 WL 99114 (S.D. Ohio Jan. 7, 2016); see

also SSR 96-8p, 1996 WL 374184, at *7 (July 2, 1996); Hann v. Colvin, No. 12-cv-06234-JCS, 2014

WL 1382063, at *22 (N.D. Cal. Mar. 28, 2014); Stoddard v. Astrue, No. 3:09-cv-91, 2010 WL

3723924, at *1 (E.D. Tenn. Feb. 19, 2010); Washington v. Colvin, No. 13–1147–SAC, 2014 WL

4145547, at *3 (D. Kan. Aug. 19, 2014).

        The undersigned also finds error in the ALJ’s failure, when analyzing Dr. Ballerene’s opinion,

to specifically mention the concept of controlling weight, analyze the controlling weight factors, or

specifically decline to give her opinion controlling weight. PageID 75. As noted by this Court on

numerous occasions, such failure is reversible error because it “deprives the Court of the opportunity

to meaningfully review whether [the ALJ] undertook the ‘two-step inquiry’ required when analyzing

treating source opinions.” See, e.g., Marks v. Colvin, 201 F. Supp. 3d 870, 882 (S.D. Ohio 2016).




                                                   6
Such failure is significant because the record contains a number of clinical findings6 that appear

supportive of Dr. Ballerene’s opinion. Specifically, Plaintiff’s treatment records show anxious mood,

variable concentration and attention, abnormal/psychotic thoughts, persistent anxiety and panic

attacks, poor memory and concentration, and crying spells. PageID 429, 657, 662, 757.

                                                    IV.

          When the ALJ’s non-disability determination is unsupported by substantial evidence, the Court

must determine whether to remand the matter for rehearing or to award benefits. Generally, benefits

may be awarded immediately “if all essential factual issues have been resolved and the record

adequately establishes a plaintiff's entitlement to benefits.” Faucher v. Sec’y of Health & Human

Servs., 17 F.3d 171, 176 (6th Cir. 1994); see also Abbott v. Sullivan, 905 F.2d 918, 927 (6th Cir. 1990).

The Court may only award benefits where proof of disability is strong and opposing evidence is lacking

in substance, so that remand would merely involve the presentation of cumulative evidence, or where

proof of disability is overwhelming. Faucher, 17 F.3d at 176; see also Felisky v. Bowen, 35 F.3d 1027,

1041 (6th Cir. 1994). In this instance, evidence of disability is not overwhelming and, therefore, the

undersigned concludes that a remand for further proceedings -- as specifically set forth above -- is

proper.

                                                     V.

          IT IS THEREFORE RECOMMENDED THAT: (1) the Commissioner’s non-disability

finding be found unsupported by substantial evidence, and REVERSED; (2) this matter be

REMANDED to the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g) for proceedings

consistent with this opinion; and (3) this case be CLOSED.




          With regard to clinical findings of a mental impairment, the Sixth Circuit has “acknowledged the
          6

difficulty inherent in proving psychological disabilities.” Keeton v. Comm’r of Soc. Sec., 583 F. App’x
515, 526 (6th Cir. 2014). “’[W]hen mental illness is the basis of a disability claim, clinical and laboratory
data may consist of the diagnosis and observations of professionals trained in the field of
psychopathology.’” Id. (quoting Blankenship v. Bowen, 874 F.2d 1116, 1121 (6th Cir. 1989)).
                                                     7
Date:   October 3, 2018       s/ Michael J. Newman
                              Michael J. Newman
                              United States Magistrate Judge




                          8
                              NOTICE REGARDING OBJECTIONS

         Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to

the proposed findings and recommendations within FOURTEEN days after being served with this

Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if served

on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this Report

and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN DAYS

by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the deadline to file objections

by filing a motion for extension, which the Court may grant upon a showing of good cause.

         Any objections filed shall specify the portions of the Report and Recommendation objected to,

and shall be accompanied by a memorandum of law in support of the objections. If the Report and

Recommendation is based, in whole or in part, upon matters occurring of record at an oral hearing, the

objecting party shall promptly arrange for the transcription of the record, or such portions of it as all

parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District Judge

otherwise directs.

         A party may respond to another party’s objections within FOURTEEN days after being served

with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this

Report and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN

DAYS by application of Fed. R. Civ. P. 6(d).

         Failure to make objections in accordance with this procedure may forfeit rights on appeal. See

Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981).
